Case 1:19-cv-01197-LO-TCB Document 102-8 Filed 07/10/20 Page 1 of 7 PageID# 1462




                          EXHIBIT 8
Case 1:19-cv-01197-LO-TCB  Document
        Case 1:20-mc-91250-NMG      102-8 24-1
                                Document  Filed 07/10/20  Page Page
                                                Filed 06/26/20 2 of 7 2PageID#
                                                                        of 7   1463
Case 1:19-cv-01197-LO-TCB  Document
        Case 1:20-mc-91250-NMG      102-8 24-1
                                Document  Filed 07/10/20  Page Page
                                                Filed 06/26/20 3 of 7 3PageID#
                                                                        of 7   1464
Case 1:19-cv-01197-LO-TCB  Document
        Case 1:20-mc-91250-NMG      102-8 24-1
                                Document  Filed 07/10/20  Page Page
                                                Filed 06/26/20 4 of 7 4PageID#
                                                                        of 7   1465
                        Case 1:19-cv-01197-LO-TCB  Document
                                Case 1:20-mc-91250-NMG      102-8 24-1
                                                        Document  Filed 07/10/20  Page Page
                                                                        Filed 06/26/20 5 of 7 5PageID#
                                                                                                of 7   1466


                                            EDWARD SNOWDEN SPEAKING ENGAGEMENTS 2015-2020

Event date Contract Client                                   Gross   Speaker honorarium     APB Net   Moderator             Location
 09/16/15   64466                                                                                                 Hong Kong
 09/28/15   64655                                                                                                 Iowa City         IA
 10/08/15   64631                                                                                                 Nürnberg
 11/03/15   64449                                                                                                 Sherbrooke        QC
 11/12/15   65001                                                                                                 Kingston
 12/05/15   64478                                                                                                 Park City         UT
 02/16/16   64623                                                                                                 Boulder           CO
 02/17/16   64825                                                                                                 Baltimore         MD
 03/16/16   65297                                                                                                 Rust
 03/25/16   65527                                                                                                 Tucson            AZ
 04/05/16   64556                                                                                                 Vancouver         B.C.
 05/12/16   65728                                                                                                 Zurich
 06/01/16   66455                                                                                                 Berlin
 06/28/16   66569                                                                                                 Roskilde
 09/28/16   66088                                                                                                 Delaware          OH
 09/29/16   66709                                                                                                 TBD
 10/05/16   64894                                                                                                 Washington        DC
 10/13/16   66134                                                                                                 Newport Beach CA
 10/17/16   65927                                                                                                 Carefree          AZ
 10/18/16   64682                                                                                                 Toronto           ON
 11/02/16   66510                                                                                                 Montreal          QC
 11/15/16   67706                                                                                                 Oakland           CA
 11/30/16   67035                                                                                                 Columbus          OH
 01/09/17   67713                                                                                                 Waterloo          ON
 01/18/17   68051                                                                                                 Toronto           ON
 01/19/17   66664                                                                                                 San Diego         CA
 02/01/17   67694                                                                                                 Pittsburgh        PA
 02/16/17   68205                                                                                                 Newport Beach CA
 03/16/17   67539                                                                                                 Middlebury        VT
 03/21/17   67905                                                                                                 Hannover
 03/22/17   67574                                                                                                 Stockholm
 05/09/17   68831                                                                                                 Winnipeg
 05/15/17   68516                                                                                                 Washington        DC
 05/22/17   68466                                                                                                 Los Angeles       CA
 05/30/17   68012                                                                                                 Estoril
 08/16/17   69592                                                                                                 Mexico City
                   Case 1:19-cv-01197-LO-TCB  Document
                           Case 1:20-mc-91250-NMG      102-8 24-1
                                                   Document  Filed 07/10/20  Page Page
                                                                   Filed 06/26/20 6 of 7 6PageID#
                                                                                           of 7   1467


08/22/17   69477                                                                                    Edmonton        AB
09/09/17   67842                                                                                    Indianapolis    IN
09/11/17   69286                                                                                    Philadelphia    PA
09/16/17   68304                                                                                    St. Louis       MO
10/06/17   67378                                                                                    Stockholm
10/24/17   70127                                                                                    Dublin
11/08/17   69839                                                                                    San Francisco   CA
11/13/17   69007                                                                                    Hamburg
11/21/17   70290                                                                                    Istanbul
01/29/18   70692                                                                                    New Orleans     LA
03/02/18   70182                                                                                    Berlin
03/14/18   68812                                                                                    Sydney
03/15/18   71528                                                                                    Rust
03/16/18   70331                                                                                    Rottach-Egern
03/27/18   70122                                                                                    Camrose         AB
08/22/18   71660                                                                                    Sao Paulo
09/12/18   70797                                                                                    Chicago         IL
10/24/18   70139                                                                                    Dublin
11/06/18   72172                                                                                    Tel Aviv
11/08/18   70701                                                                                    Austin          TX
11/29/18   73019                                                                                    London
03/19/19   73047                                                                                    London
05/15/19   72973                                                                                    Las Vegas       NV
06/26/19   74636                                                                                    San Francisco   CA
08/20/19   74728                                                                                    Berlin
09/11/19   73332                                                                                    Columbus        OH
09/12/19   73425                                                                                    Columbus        OH
11/29/19   76106                                                                                    California
12/02/19   74197                                                                                    Toronto         ON
01/27/20   76220                                                                                    Ecublens
05/19/20   77113                                                                                    Cologne
                           Case 1:19-cv-01197-LO-TCB  Document
                                   Case 1:20-mc-91250-NMG      102-8 24-1
                                                           Document  Filed 07/10/20  Page Page
                                                                           Filed 06/26/20 7 of 7 7PageID#
                                                                                                   of 7   1468


A variance in the amount of $185,200 exists with respect to the aggregate value of the income reported on the Forms 1099 issued to Mr.
Snowden for the relevant reporting periods plus the honoraria for 2020, and the sum of the total reported speaker honoraria. APB cannot
locate in its records a Form 1099 issued to Mr. Snowden for 2015. Additionally, an internal APB email attachment indicates that a contribution
to the Freedom of the Press Foundation made at the request of Mr. Snowden before November 2017 accounts for $35,000 of this variance.
Together the honoraria reportedly earned in 2015 ($134,000) and the $35,000 contribution account for $169,000 of the variance. The
remaining $16,200 is believed to also have been distributed as one or more charitable contributions at Mr. Snowden's request, although
documentation to support that conclusion cannot be located. This spreadsheet was prepared by the Vice President and Controller of
American Program Bureau, Inc.
